DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 07 September 2022. In view of this communication, claims 1-7 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/22 has been entered.
Response to Arguments
Applicant's arguments filed 07 September 2022 have been fully considered and they are partially persuasive. 
Regarding the Applicant’s first argument, the Applicant first argues that because the tiny through-holes recited in claim 1 are created using a photo etch process on the anodized aluminum oxide, they are formed after and in addition to the pores formed by the anodization. However, in the first claim as amended and in the Remarks filed 07 September 2022, the Applicant fails to disclose any structural differences between the pores and through-holes which would distinguish between the two structures. Therefore, structure as recited in claim 1 is still obviated by Horiuchi et al. in view of Sugita, as it is merely a matter of discretion as to which of the vertical conductors of Horiuchi et al. comprise the pores and which of the vertical conductors of Horiuchi comprise through-holes. 
Further, the Applicant argues that Horiuchi fills the pores which are formed by the anodic aluminum oxide. However, Applicant again does not specify that the pores of the instant application are free of a filler.
Regarding the Applicant’s second argument, the Applicant argues that Sugita, which uses a resin to hold the conductive particles which are set by heat and pressurization, is distinct from the charging process of the instant application because Sugita’s process does not allow the charged metal material to maintain its shape as tiny conductive parts within the through-holes without requiring resin or curing. Therefore, the charging process of the instant application is able to fill the space of a single resin structure using multiple tiny through-holes. The Examiner agrees with this argument, and a new rejection is provided in the claim rejections below.
Claim Objections
Claims 1-8 are objected to because of the following informalities:
In claim 1:  The fifth line of the claim recites “…performing etching process on the anodic aluminum oxide…” The examiner believes that this should state “…performing an etching process on the anodic aluminum oxide…”. 
Appropriate correction is required.
Claims 2-7 are also objected as they are depend on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (US 2013/0048350 A1), hereinafter referred to as Horiuchi et al., in view of Motoo et al. (EP 1030544 A1), hereinafter referred to as Motoo et al.
Regarding claim 1, Horiuchi et al. teaches an anodic aluminum oxide structure (13) made of anodic aluminum oxide, the anodic aluminum oxide structure comprising: (paragraph 33: the core layer has plate-like body 11 made of aluminum oxide)
A plurality of pores (12) through the anodic aluminum oxide (13); (paragraph 33: core layer 13 has linear conductors 12)
A plurality of tiny through-holes (12) formed by patterning photosensitive material and performing etching process on the anodic aluminum oxide (13). (paragraph 33: core layer 13 has linear conductors 12)
a first surface conductive part (31) provided on a first surface (13a) of the anodic aluminum oxide (13); (paragraph 64: wiring layer 31 is formed on first surface 13a of the core layer 13)
a second surface conductive part (32) provided on a second surface (13b) of the anodic aluminum oxide (13); and (paragraph 64: wiring layer 32 is formed on second surface 13b of the core layer 13)
a vertical conductive part (12) electrically connects the first surface (13a) conductive part to the second surface (13b) conductive part, (paragraph 33: core layer 13 has linear conductors 12 which penetrate through the aluminum oxide structure 11 in the thickness direction; paragraph 34: one end of each linear conductor 12 is exposed in surface 13a and the other is exposed in surface 13b)
wherein the vertical conductive parts are formed by charging a metal material in a plurality of tiny through-holes (12) of the anodic aluminum oxide (13), (paragraph 33: linear conductors 12 are formed by charging a metal material into the through holes 12)
wherein each of the plurality of tiny through-holes (12) has a vertical inner wall, and (paragraph 43: through-holes 12 have an inner wall)
wherein the plurality of tiny through-holes (12) are spaced from each other. (paragraph 34: linear conductors 12 are formed at regular intervals)
Horiuchi et al. does not teach that the vertical conductive part is formed by a cluster of a plurality of tiny conductive parts.  Motoo et al. does teach that the vertical conductive part (Fig. 5e, through hole 3) is formed by a cluster of a plurality of tiny conductive parts (Fig 5e, filler 5) stating this type of conductive via improves the connection reliability and adherence between the particles (page 6, paragraph 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fill the conductors 12 of Horiuchi et al. with the tiny particle charging process of Motoo et al., since as disclosed by Motoo et al. the charged particles have improved adherence and can fill the crevices in the through-hole to enhance the anchoring of the conductive structure (Motoo et al. page 6, paragraph 0047).
Regarding claim 2, Horiuchi et al. in view of Motoo et al. teaches the anodic aluminum oxide structure of claim 1, but does not teach that at least one of the tiny conductive parts comprises an angled edge. It would have been obvious to one skilled in the art at the time of the invention to form the tiny conductive parts with an angled edge since it has been ruled that a mere change in shape is obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) to one of ordinary skill in the art and therefore does not constitute patentable subject matter.
Regarding claim 3, Horiuchi et al. in view of Motoo et al. as applied to claim 1 above teaches the anodic aluminum oxide structure of claim 1, wherein a projection region of the plurality of tiny conductive parts (Motoo et al. Fig 5e, 5) with respect to the first surface conductive part (Motoo et al. Fig. 6b, pads 10) is positioned inside the first surface conductive part (as shown in Fig 6b of Motoo et al.).
Regarding claim 4, Horiuchi et al. in view of Motoo et al. as applied to claim 1 above teaches the anodic aluminum oxide structure of claim 1, wherein an area of a projection region of the plurality of tiny conductive parts (Motoo et al. Fig 5e, 5) with respect to the first surface conductive part (Motoo et al. Fig. 6b, pads 10) is equal to or less than that of the first surface conductive part (Motoo et al. Fig. 6b, pads 10). (the diameter of the filled through-hole 3 is less than the diameter of pads 10 as shown in Fig. 6b of Motoo et al.)
Regarding claim 5, Horiuchi et al. in view of Motoo et al. as applied to claim 1 above teaches the anodic aluminum oxide structure of claim 1, wherein the vertical conductive part (Motoo et al. Fig 5e, 3) comprises a border conductive part (Motoo et al. Fig. 5e: through-holes 3 include an electroless plated copper film on the walls of the through-hole) surrounding the tiny conductive parts (Motoo et al. Fig 5e, 5) at a position outside the tiny conductive parts (filler 5). 
Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (US 2013/0048350 A1), hereinafter referred to as Horiuchi et al., in view of Motoo et al., in further view of Sugita et al. (US 2005/0172483 A1), hereinafter referred to as Sugita.
Regarding claims 6 and 7, Horiuchi et al. in view of Motoo et al. teaches the anodic aluminum oxide structure of claim 1, wherein at least two of the tiny conductive parts have different cross-sectional sizes and shapes. Sugita does teach that at least two of the tiny conductive parts have different cross-sectional sizes and shapes. (Para. 0045, which states there are single particles and an agglomerate of particle which have different size and shapes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors of Horiuchi et al. in view of Sugita with the conductors of Sugita because at least two of the tiny conductive parts have different cross-sectional sizes provides a good conductive structure
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakai et al. (US 20110000708 A1) teaches an aluminum oxide substrate with a plurality of vertically conductive through-holes penetrating the substrate
Hsu et al. (US 20080029872 A1) teaches an aluminum oxide substrate with a plurality of vertically conductive through-holes penetrating the substrate
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847